Citation Nr: 0210823	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  00-03 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under the provisions of 38 U.S.C. A. §§ 1310 or 1318 
(West 1991 & Supp. 2002).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant and the veteran's father


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an August 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied the benefit 
sought on appeal.  The appellant, the surviving spouse of the 
veteran who had active service from October 1969 to October 
1970 and died in May 1999, appealed that decision to the BVA, 
and the case was referred to the Board for appellate review.  
In February 2001, the Board returned the case to the RO for 
additional development.  That development having been 
accomplished, the case is now ready for appellate review.

The appellant has made a claim for benefits under 38 U.S.C.A. 
§ 1318, although the veteran was not rated totally disabled 
for the statutory period.  The Board has imposed a temporary 
stay on the adjudication of these claims in accordance with 
the directions of the United States Court of Appeals for the 
Federal Circuit in its decision in National Organization of 
Veterans' Advocates, Incorporated v. Secretary of Veterans 
Affairs, Nos. 00-7095, 7096, 7098 (Fed. Cir. Aug. 16, 2001).  
In that decision the Federal Circuit directed the Department 
to conduct expedited rule making which will either explain 
why certain regulations--38 C.F.R. § 3.22 and 38 C.F.R. 
§ 20.1106--are inconsistent on the "hypothetical entitlement" 
issue or revise a regulation so that they are consistent.  
The temporary stay on the adjudication of certain 38 U.S.C.A. 
§ 1318 claims, including the claim in this case, will remain 
in effect pending the completion of the directed rule making.



FINDINGS OF FACT

1.  The appellant has been notified of the evidence necessary 
to substantiate her claim and all evidence necessary for an 
equitable disposition of this appeal has been obtained by the 
RO.

2.  The veteran's death certificate shows he died in May 1999 
of a cardiac arrest which was due to or as a consequence of 
severe coronary artery disease, with paranoid schizophrenia 
and diabetes listed as other significant conditions 
contributing to death but not resulting in the underlying 
cause of death.

3.  At the time of the veteran's death, service connection 
was in effect for paranoid schizophrenia, evaluated as 100 
percent disabling and for synovitis of the left hand, 
evaluated as noncompensable. 

4.  Cardiovascular disease and diabetes were not manifested 
in service, within one year of separation from service and 
are not shown to be causally or etiologically related to 
service.

5.  A disability of service origin did not cause, hasten or 
materially and substantially contribute to the veteran's 
death.




CONCLUSION OF LAW

The requirements for payment of Dependency and Indemnity 
Compensation benefits have not been met.  38 U.S.C.A. 
§§ 1310, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.312 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The VCAA applies 
to all pending claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the relevant evidence necessary to 
substantiate a claim for benefits under laws administered by 
the VA.  The VCAA also requires the VA to assist a claimant 
in obtaining that evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002); 66 Fed. Reg. 45,630 (August 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159).

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and was not specifically applied by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal, because as will be explained below, the 
requirements of the VCAA have been satisfied.  See Bernard v. 
Brown 4 Vet. App. 384, 394 (1993) (when the Board addresses a 
matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is 
not prejudice to the appellant).

First, the VA has a duty under the VCAA to notify the 
appellant and her representative of any information and 
evidence needed to substantiate and complete her claim.  
Collectively, the August 1999 rating decision, the statement 
of the case and the various supplemental statements of the 
case issued in connection with the appellant's appeal had 
notified her of the evidence considered, the pertinent laws 
and regulations and the reasons her claim was denied.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied. 

Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate her claim.  In 
this regard, the veteran's service medical records are 
associated with the file, as are private and VA treatment 
records.  In addition, the record contains medical opinions 
that address the etiology of the disability that caused the 
veteran's death.  The Board would also note that the Board 
returned the case to the RO in February 2001 specifically to 
obtain additional records.  The appellant and her 
representative have not made the Board aware of any 
outstanding evidence that should be obtained prior to 
appellate review.  Accordingly, the Board finds that the VA 
has done everything reasonably possible to assist the 
appellant and that no further action is necessary to satisfy 
the requirements of the VCAA.  Consequently, the case is now 
ready for appellate review.

The appellant essentially contends that the veteran's 
service-connected schizophrenia played a part in either 
causing or contributing to the veteran's death.  A claimant 
of DIC benefits under 38 U.S.C.A. § 1310 must establish that 
a disability of service origin caused, hastened, or 
substantially and materially contributed to death.  
38 U.S.C.A. § 1310(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.312 (2001).  The death of a veteran will be considered to 
have been due to a service-connected disability where the 
evidence establishes that such disability was either the 
principal or contributory cause of death.  38 C.F.R. 
§ 3.312(a).  The principal cause of death is one which 
singularly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  The contributory 
cause of death is one that is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it causally shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c).

A service-connected disability is one that was contracted in 
the line of duty and was incurred in or aggravated during 
active service.  38 C.F.R. § 1110; 38 C.F.R. § 3.303.  In 
addition, a service-connected disability includes certain 
chronic diseases, such as cardiovascular disease and diabetes 
mellitus, which may be presumed to have been incurred in 
service if they become manifest to a compensable degree 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran's death certificate shows he died in May 1999 and 
that the immediate cause of death was a cardiac arrest, which 
was due to or as a consequence of severe coronary artery 
disease.  Other significant conditions listed as contributing 
to death, but not resulting in the underlying cause of death, 
included chronic paranoid schizophrenia and diabetes.  
Service connection was in effect for schizophrenia at the 
time of the veteran's death and that disability was evaluated 
as 100 percent disabling.  

The medical evidence, including service medical records and 
records dated following service, contain no evidence which 
demonstrates that cardiovascular disease or diabetes were 
manifested during service or within one year of separation 
from service.  There is also no evidence that suggests that 
the veteran's cardiovascular disease or diabetes was in any 
way causally or etiologically related to service.  Rather, it 
is asserted that the veteran's service-connected 
schizophrenia played a role in causing or hastening the 
veteran's death.

Since the relationship of the veteran's schizophrenia to his 
death is a medical question, the only relevant and probative 
evidence as to that question would be that evidence from 
physicians or other trained health care providers.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge such as a diagnosis as to the 
cause of a veteran's death.)  In this regard there are 
several opinions that must be weighed.  

An opinion dated in November 1999 from a VA staff 
cardiologist related that the veteran suffered from a genetic 
condition that was likely to have played a significant role 
in the later development of diabetes.  He also indicated that 
the veteran suffered from extensive coronary artery disease.  
He concluded that it was likely that the coronary artery 
disease was related to diabetes.  In March 2000 the RO 
requested a review of the veteran's claim file by a 
psychiatrist.  In an opinion dated in March 2000, that 
physician indicated "that it is less likely than more likely 
that his schizophrenia condition was a significant condition 
contributing to his demise from coronary artery disease."  
There is also of record an October 2000 statement from a VA 
registered nurse, but it does not contain any opinion as to 
the relationship between the veteran's schizophrenia and his 
cause of death.  

In an undated letter received by the RO in November 2000, a 
VA physician indicated that it was very probable that the 
veteran's chronic paranoid schizophrenic condition hastened 
his death.  Lastly, in response to the Board's request, the 
veteran's claims file was reviewed by a VA cardiologist, in 
this case, the Chief of the Cardiology Section.  In a June 
2001 Memorandum, that physician indicated that he had 
reviewed the veteran's claims file in its entirety and 
offered an opinion that it was not likely that the 
schizophrenia caused the veteran's death because 
schizophrenia was not a known or documented etiology or risk 
factor for coronary artery disease.  That physician also 
indicated that he concurred with the opinion of the previous 
VA cardiologist in that the veteran's diabetes contributed to 
his coronary artery disease because this was a well-
documented risk factor.

Based on this record, the Board finds that the weight of the 
evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.  While there 
is one opinion from a physician who indicated that the 
veteran's schizophrenia hastened his death, there are also 
opinions from two cardiologists and a psychiatrist which 
essentially relate that the veteran's service-connected 
schizophrenia played no part in causing, hastening or 
contributing to the veteran's death.  These three physicians 
had an opportunity to review all of the medical records 
associated with the veteran's claims file and offered a 
rationale for their conclusion.  The opinion from the 
physician who indicated that the veteran's paranoid 
schizophrenia hastened his death offered no rationale and is 
essentially a bare conclusion.  Thus, the Board finds that 
the opinions from the two cardiologists and the psychiatrist 
have greater probative value than the opinion of the one 
physician who provided a statement in support of the 
appellant's claim.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim and must be denied based on the record before the 
Board.


ORDER

Dependency and Indemnity Compensation (DIC) benefits under 
the provisions of 38 U.S.C. A. §§ 1310 are denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

